t c memo united_states tax_court marie gayle samuelson carpentier petitioner v commissioner of internal revenue respondent docket no filed date caroline tso chen for petitioner sarah e sexton for respondent supplemental memorandum opinion gerber judge we consider here petitioner’s motion pursuant to rule for an award of reasonable administrative and litigation costs and fees under this opinion supplements our prior opinion carpentier v commissioner tcmemo_2013_160 unless otherwise indicated rule references are to the tax_court rules_of_practice and procedure and all section references are to the internal revenue continued sec_7430 the primary issue is whether under sec_7430 petitioner can recover certain administrative and litigation costs and fees incurred in connection with this interest abatement proceeding or other such costs and fees incurred in connection with petitioner’s now-closed deficiency proceedings background in date respondent selected the return of petitioner and her husband jack carpentier for examination the carpentiers attended an initial meeting with the examining agent the rapport between the carpentiers and the agent quickly deteriorated in the months following the initial meeting the agent made continual requests for additional information and by date the carpentiers were dissatisfied with the agent’s approach and skeptical of his intentions they requested that a different agent be assigned to the examination of their return but no response from respondent was forthcoming during date the carpentiers continued to receive additional requests for information from the agent in date mr carpentier was hospitalized and because of his continued code in effect at all relevant times all amounts are rounded to the nearest dollar critical condition they requested additional time to provide the information however their request was denied the carpentiers then contacted the taxpayer_advocate_service office after that they did not hear from the agent and again they requested and were denied a reassignment of their examination to another agent at this point the carpentiers requested that the agent close the examination and allow them to proceed to appeals but the agent refused the delay continued for about one year and on date mr carpentier had a stroke and died in the hospital petitioner made additional requests for a new examiner in early which were also denied after that petitioner hired tax professionals to address any issues remaining on the return and to prepare an amended return the agent advised petitioner that any amended_return had to be processed through him because of the deteriorated relationship with the agent and because he had originally rejected petitioner’s attempt to file an amended_return petitioner filed the amended_return with the fresno california internal_revenue_service center where her original return had been filed the fresno service_center sent the amended_return to the agent during date respondent issued to petitioner a notice_of_deficiency for petitioner filed a petition with this court at docket no 4374-09s respondent determined a dollar_figure income_tax deficiency and an accuracy-related_penalty of dollar_figure petitioner paid the income_tax deficiency but contested the accuracy-related_penalty early in petitioner met with an appeals officer a settlement of the remaining issue was reached and the court entered the parties’ stipulated decision on date thereafter petitioner requested that respondent abate the interest on the income_tax deficiency respondent denied her request and petitioner asked respondent’s appeals_office to review the denial appeals sustained the denial in date petitioner filed a petition challenging respondent’s determination respondent on the eve of trial conceded that petitioner is entitled to an abatement of interest on the deficiency on date the remaining issues raised in the petition were decided see carpentier v commissioner tcmemo_2013_160 petitioner subsequently filed her motion for an award of administrative and litigation costs and fees award motion in the award motion petitioner sought under sec_7430 to recover costs and fees of approximately petitioner originally filed a motion for costs and fees on date which the court denied without prejudice because it was premature dollar_figure that she incurred during the administrative and court proceedings concerning her deficiency early in date caroline chen of the santa clara university school of law low-income taxpayer clinic began representing petitioner in her pursuit of costs and fees under sec_7430 near the end of that same month petitioner filed a motion for leave to supplement her award motion the court denied her motion without prejudice during date petitioner again filed a motion for leave to supplement her award motion this time the court granted petitioner’s motion and filed her supplement to her award motion in the supplement petitioner claims that she incurred in connection with this interest abatement proceeding costs and fees totaling dollar_figure of costs for the services of jenkins income_tax services jenkins and a dollar_figure filing fee petitioner also claims in the supplement to her award motion that her attorney ms chen is entitled to a dollar_figure award of attorney’s fees for pro bono services rendered in this proceeding petitioner asserted in her supplement that ms chen is entitled to the award sec_7430 see also 132_tc_55 ndollar_figure discussion if certain requirements are met sec_7430 authorizes an award to a prevailing_party of reasonable litigation and administrative fees and costs paid_or_incurred before or during a court_proceeding which is brought by or against the united_states in connection with the determination collection_or_refund_of_any_tax interest or penalty under the internal_revenue_code the taxpayer must establish that she is the prevailing_party has exhausted the available administrative remedies has not unreasonably protracted the court proceedings and has claimed litigation costs that are reasonable sec_7430 b the moving party bears the burden of proving that she meets the requirements of sec_7430 rule e petitioner seeks to recover administrative and litigation costs and fees relating to the deficiency proceedings as well as other such costs and fees relating to the instant interest abatement proceeding we address each in turn i costs and fees relating to the deficiency proceedings petitioner contends that under sec_7430 she can recover in this proceeding administrative and litigation costs and fees that she incurred in connection with the deficiency proceedings respondent contends she cannot this issue presents a question similar to the one presented in 122_tc_272 which involved a deficiency proceeding in this instance however we consider the costs and fees a taxpayer may recover under sec_7430 in an interest abatement proceeding and the interplay between sec_6404 and sec_7430 a background sec_6404 authorizes the secretary to abate interest attributable to unreasonable errors or delays by the internal_revenue_service in performing a ministerial_act or managerial act in a proceeding under sec_6404 this court has jurisdiction to decide whether the commissioner’s denial of an interest abatement was an abuse_of_discretion and may order an abatement sec_6404 does not grant jurisdiction to this court over the underlying liabilities or deficiencies for the same taxable_year when the commissioner determines a deficiency and the taxpayer petitions this court that deficiency may not be assessed until a decision is entered see sec_6213 and an interest abatement in considering whether the commissioner abused his discretion in denying an interest abatement claim we may review the facts that transpired during and before the deficiency proceeding for the same taxable_period sec_6404 case as a matter of law cannot be instituted until the conclusion of the deficiency proceeding for the same tax_year sec_6404 b analysis sec_7430 allows i n any administrative or court_proceeding an award of reasonable_administrative_costs incurred in connection with such administrative_proceeding and reasonable_litigation_costs incurred in connection with such court_proceeding petitioner contends that the administrative portion of this case includes not only the administrative period within which her interest abatement claim was considered and denied but also the administrative period and part of the litigation period of her deficiency proceedings the same period that was occasioned by the delay that is the foundation for petitioner’s successful pursuit of an abatement respondent contends that the interest abatement proceeding does not include the administrative or litigation periods relating to petitioner’s deficiency proceedings and therefore petitioner cannot recover any costs from those periods the question posed concerns the meaning of the term proceeding in the context of sec_7430 that is because the amount of any income_tax_liability and any interest thereon is unknown and cannot be assessed until the deficiency proceeding is concluded respondent relies on grigoraci in that case the taxpayer sought costs and fees for a prior case involving similar issues this court did not allow the taxpayer in grigoraci to recover costs for a similar type of proceeding involving a different taxable_period we held that sec_7430 limits the recovery_of costs and fees incurred to the proceeding currently before the court because each case constitutes a distinct and separate proceeding for purposes of sec_7430 in this sec_6404 interest abatement proceeding petitioner is seeking costs and fees incurred during the administrative and litigation periods of her deficiency proceedings even though the interest abatement case concerns the same tax_year as the deficiency case the interest abatement proceeding is statutorily jurisdictionally and chronologically separate and distinct from the deficiency proceedings for purposes of sec_7430 hence the costs and fees related to the deficiency proceedings were not incurred in connection with the instant interest abatement proceeding we thus hold that petitioner is not eligible to recover those costs and fees we also note that under rule a any award of administrative or litigation costs with respect to the deficiency proceeding was required to be included in the stipulated decision which the parties submitted to this court for entry of decision and which this court entered petitioner however did not assert entitlement to any costs or fees in the deficiency proceeding the decision in which became final some time ago accordingly allowing petitioner to recover those continued we recognize that petitioner’s inability to raise an interest abatement claim in her deficiency proceedings resulted in her inability to be the prevailing_party in those proceedings and to recover costs and fees for respondent’s delay under existing law however a taxpayer is left with no remedy or ability to recover costs caused by the delay or actions of the commissioner’s employees during the period giving rise to the abatement of interest claim that result as highlighted by the circumstances of this case is unfortunate and ironic but something that can be remedied only by congress ii costs and fees relating to the instant interest abatement proceeding we now turn to the costs and fees incurred in this proceeding those costs and fees include dollar_figure of costs for the services of the professionals at jenkins income_tax services a dollar_figure tax_court filing fee and dollar_figure of attorney’s fees for the pro bono services of ms chen in this proceeding continued costs and fees now would be in contravention of rule a the court may award reasonable attorney’s fees for pro bono legal services to the attorney or the attorney’s employer even though a taxpayer does not incur those fees sec_7430 we also note that reasonable_litigation_costs may include reasonable fees incurred in connection with a sec_7430 proceeding itself see eg fields v commissioner tcmemo_2002_320 respondent concedes that petitioner is the prevailing_party in this proceeding that she did not unreasonably protract the proceedings and that she exhausted all administrative remedies respondent also concedes that petitioner may recover the dollar_figure filing fee for the petition in this case respondent however argues that there should not be any award for the costs and fees related to the services of jenkins and ms chen first respondent argues that petitioner is precluded from recovering any of the costs and fees she seeks because she failed to submit the declarations or affidavits required under rule d and rule d we disagree put simply after reviewing petitioner’s filings we find that petitioner has substantially complied with those rules second respondent argues that petitioner has not shown that the costs and fees she seeks to recover are reasonable we agree in part the record does not establish that certain costs of jenkins relate to this proceeding and fails to establish that others are reasonable for instance a jenkins invoice indicates that a in his response to petitioner’s motion for administrative and litigation costs respondent conceded that petitioner was the prevailing_party and as a consequence see sec_7430 also conceded that petitioner met the net_worth requirement of sec_7430 respondent now attempts to withdraw these concessions in his objection to petitioner’s motion for leave to supplement her motion for administrative and litigation costs we will not allow respondent to play fast and loose with his concessions and hold we that he is bound by them conference call among petitioner a jenkins professional and ms chen lasted six hours however ms chen reported that the same conference call lasted three hours petitioner does not explain the disparity another instance involves a jenkins cost claimed for a conference with the appeals_office that purportedly took place a few weeks before trial the record does not reflect that petitioner’s case was with appeals during that time nor does it reflect the nature of the purported appeals_conference despite peculiarities with certain jenkins costs we find that the record reflects that petitioner incurred reasonable jenkins costs of dollar_figure as for ms chen’s fees the record reflects that a portion of the fees was attributable to insufficient filings or was excessive in amount given the nature of the corresponding services on the basis of our review of the record we find that only dollar_figure of the claimed fees for ms chen’s services was reasonable in reaching our holdings herein we have considered all arguments made and to the extent not mentioned above we conclude they are moot irrelevant or without merit to reflect the foregoing an appropriate order and decision will be entered
